NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Allowable Subject Matter
Claims 199–201, 203–206, 209–213, 215–228 are allowable. Claim 199 is independent. Claims 200–228 depend on claim 199. Claims 1–198, 202, 207, 208 and 214 are cancelled.
Claim 199 is drawn to “an electronic device.” The limitations of the claimed device are reproduced below for reference.
Claim 199
“An electronic device comprising:
“a housing having a cavity for an electroacoustic transducer, the cavity having a depth dimension that is smaller than a substantially orthogonal length dimension and/or smaller than a substantially orthogonal width dimension of the cavity; and
“an electroacoustic transducer located within the cavity and having a diaphragm that is configured to rotate about an axis of rotation during operation[[;]],
“wherein the electroacoustic transducer is oriented within the cavity such that the , and
“wherein the housing has a depth dimension that is substantially smaller than a width dimension and a length dimension of the housing,
“wherein the diaphragm is configured to rotatably oscillate about the axis of rotation between a first terminal position and second terminal position during operation, and comprises a length from the axis of rotation to a terminal edge distal from the axis of rotation that is more than approximately 1.75 times a width of the diaphragm along the axis of rotation, such that a total linear displacement of the terminal end of the diaphragm along a plane that is substantially orthogonal to the depth dimension is substantially the same or greater than the depth dimension of the cavity.”

Table 1
The obviousness rejection of claim 199 included in the Final Rejection at 3–7 (06 November 2000), incorporated herein, shows the obviousness of providing a similar electronic device that also has a housing with the claimed dimensions, has a cavity with the claimed dimensions and has a rotary-type electroacoustic transducer similar to the one claimed.
The claim amendments included with the most recent Reply (26 March 2021) distinguishes the claimed electronic device from the prior art. The combined teachings of the Crosby, Danley, Danley II, Litovsky and Revit references teach and suggest forming an electroacoustic transducer whose diaphragm rotates about an axis of rotation between first and second terminal positions. However, the references do not reasonably teach or suggest dimensioning the diaphragm so that it has a length from the axis of rotation to a terminal distal edge that is more than approximately 1.75 times a width of the diaphragm along the axis of rotation, such that a total linear displacement of the terminal end of the diaphragm along a plane orthogonal to the depth dimension (of the cavity) is substantially the same or greater than the depth dimension of the cavity. For the foregoing reasons, the claims are allowable over the cited prior art.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

5/22/2021